     Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 1 of 10



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP
     Arizona State Bar No. 014249
 4   Email: kevin.rapp@usdoj.gov
     Assistant U.S. Attorney
 5   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 6   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 7   Attorneys for Plaintiff
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
     United States of America,                           No. CR-19-00898-PHX-DLR
12
                          Plaintiff,
13                                                   RESPONSE IN OPPOSITION TO
              v.                                   DEFENDANT’S MOTION TO DISMISS
14                                                 FORFEITURE COUNT AS IT RELATES
     David Allen Harbour,                           TO ALLEGED INVESTOR-VICTIM
15                                                          “R.G.” (Doc. 98)
                          Defendant.
16
17
18
19          The United States, through undersigned counsel, files this Response in Opposition
20   to Defendant’s Motion to Dismiss the Forfeiture Count as it Relates to Alleged Investor-
21   Victim “R.G.” (Doc. 98.) and respectfully requests that the Court deny the motion without
22   a hearing.
23                               SUMMARY OF ARGUMENT
24          David Allen Harbour’s (“Harbour”) motion to dismiss is unavailing and should
25   be denied for several reasons. First, despite allegations of an attempt “to smuggle an
26   impermissible and unrelated fraud claim into the indictment,” the government’s
27   inclusion of R.G.’s transaction in the forfeiture claim is proper because the funds are
28   involved with the claims alleged in the indictment. Second, because R.G. has been
      Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 2 of 10




 1   both directly and proximately harmed by the scheme charged in the Indictment, R.G.
 2   is a “victim” entitled to restitution through a process known as remission and
 3   restoration. Third and importantly, Harbour’s scheme to defraud R.G. is within the
 4   five-year statute of limitations because he engaged in additional instances of wire fraud
 5   with “lulling” text messages late into 2015. Bottom line, no government impropriety
 6   has occurred in this situation, and the Court should reject Harbour’s claims.
 7                                    RELEVANT FACTS
 8         A. Harbour Defrauds R.G.
 9         Harbour is being charged with wire fraud in violation of 18 U.S.C. § 1343 in
10   Counts 1-3 and transactional money laundering in violation of 18 U.S.C. § 1957 in
11   Counts 4-22 as a part of a larger investment fraud scheme. (Doc. 3 at 6-7.) The
12   overarching scheme involved setting up LLC’s with victims to facilitate payday loan
13   investments and gross misrepresentations of material facts to his investors. (Doc. 3 at
14   4).
15         In January of 2010, during a time of financial difficulty for R.G., Harbour was
16   introduced to R.G. as a person who could solve her financial problems. (Def.’s Mot.
17   to Dismiss, Ex. 1 at 3.)1 In a February 2015 meeting, Harbour assured R.G. that he
18   could help her through investments, investment protection, negotiations, and
19   strategizing. (Def.’s Mot. to Dismiss, Ex. 1 at 4.) In March, Harbour and R.G.
20   officially began doing business together. (Ex. A at 2.) Harbour promised to provide
21   “services” to R.G., including designing a legal entity for her (such as an LLC), assisting
22   with financial products, and providing cash flow investments.             (Ex. A at 3.)
23   Subsequently, R.G. signed over a $1,001,242.67 check from her late husband’s life
24   insurance proceeds to Harbour’s company, High Point Capital Group, LLC. (Ex. A at
25         1
              Ex. 1 attached to Harbour’s motion was a timeline prepared by R.G. that detailed
26   interaction with Harbour during the course of the fraud. It was prepared for a civil case
27   filed by R.G. against Harbour. See R.G. v. David Harbour, et. al., CV2018-054740
     (Maricopa County Superior Court).
28


                                               -2-
      Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 3 of 10




 1   2.)
 2         Sadly, Harbour would not fulfill his promises and return R.G.’s money. From
 3   the time the check was signed over to Harbour through October of 2016, Harbour
 4   frequently misled R.G. about her funds. Often, when R.G. requested money from her
 5   funds, he told her it was inaccessible because it could not be attained from whatever
 6   investment it was in at the time. (Def.’s Mot. to Dismiss, Ex. 1 at 30, 38, 43.)
 7   Frequently, Harbour indicated that R.G.’s funds were involved with his overarching
 8   investment scheme. On August 20, 2012, Harbour confirmed with R.G. that her
 9   money was set aside in one of his investments. (Def.’s Mot. to Dismiss, Ex. 1 at 30.)
10   Again, on July 9, 2015, Harbour indicated R.G.’s money was involved in his scheme
11   in a text message saying, “Sounds good. I’m boarding a plane. One of my investors is
12   also in the same deal you are.”2 On September 3, 2015, Harbour tells R.G. that her
13   money is “off shore” and that he is doing the same thing with her money that he does
14   to help protect “other clients” from creditors. (Def.’s Mot. to Dismiss, Ex. 1 at 39.)
15   Additionally, on January 14, 2016, Harbour again indicated that R.G.’s funds were
16   “commingled” with other investors deals and that he would “get a line of credit” on
17   the investments to provide R.G. with money. (Def.’s Mot. to Dismiss, Ex. 1 at 43.)
18   Harbour also left R.G. several voicemails confirming appointments. The sad truth is
19   that Harbour consistently had the funds to repay R.G., which is evident by his
20   $7,257,601.67 of AMEX payments from 2010 to 2016.3
21         B. Additional Victims
22         Following Harbour’s arrest and indictment in August of 2019, additional
23   victims have come forward claiming that Harbour made certain promises about the
24   nature of their investment with him. Among other things, further investigation has
25         2
             R.G.’s phone was examined by federal investigators and numerous text messages
26   and voicemails from Harbour related to the subject funds were extracted.
           3
27           See AMEX statements; HARBOUR-023841:HARBOUR-025946 (January 2009
     – August 2017).
28


                                              -3-
      Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 4 of 10




 1   determined that a considerable amount of investors’ funds were diverted for Harbour’s
 2   personal expenses. Typically, Harbour would be subject to a superseding indictment
 3   that would add additional counts and victims. Unfortunatley, the COVID-19 pandemic
 4   has caused the grand juries in the District of Arizona to suspend operation for the
 5   foreseeable future.4
 6                                           ARGUMENT
 7   1.       Because R.G.’s Money was involved in Harbour’s scheme, the government
 8            may include R.G.’s transaction in the forfeiture claim.
 9            It is proper for the government to seek forfeiture of property if it has “established
10   the requisite nexus between the property and the offense” charged. Fed. R. Crim. P.
11   32.2(b)(1)(A). Here, to establish the requisite nexus, all that must be shown is that
12   Harbour obtained R.G.’s money as a result of his offenses alleged in the indictment.
13   See 18 U.S.C. §§ 981(a)(1)(C), (a)(2)(A) (2018); see also United States v. Lo, 839 F.3d
14   777, 793 (9th Cir. 2016) (“Because the proceeds from a mail fraud or wire fraud offense
15   include funds obtained ‘as the result of the commission of the offense,’ and the commission
16   of such a mail fraud or wire fraud offense necessarily includes a fraudulent scheme as a
17   whole, the proceeds of the crime of conviction consist of the funds involved in that
18   fraudulent scheme, including additional executions of the scheme that were not specifically
19   charged or on which the defendant was acquitted.”)
20            In short, in the wire fraud offenses charged in Counts 1-3, the requisite nexus is
21   established between the funds that derived from uncharged conduct and the wire fraud
22   scheme if the funds are “involved in [the] fraudulent scheme.” See Lo, 839 F.3d at
23   793 (citing United States v. Capoccia, 503 F.3d 103, 117-18 (2d Cir. 2007)); (Doc. 3
24   at 6.)
25
26
27            4
                  See GO 20-27 extending GJ suspension until further notice.
28


                                                   -4-
     Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 5 of 10




 1          a.     Additional instances of Wire Fraud
 2          Since the original indictment, federal investigators have uncovered additional
 3   instances of wire fraud committed by Harbour against R.G (and other victims, for that
 4   matter). For example, Harbour engaged in the following text messages providing
 5   various excuses as to why he has failed to provide R.G. with her requested funds:
 6
 7         07/07/2015 (pg. 32): “Ok. Traveling a lot. I’m waiting for funds”.
 8         07/08/2015 (pg. 33): “I’m on it darling”.
 9         07/09/2015 (pg. 35): “Waiting on them. Paper work is more detailed with our
10          president ”.
11         07/09/2015 (pg. 36): “Sounds good. I'm boarding a plane. One of my big
12          investors is also in the same deal you are”.
13         07/13/2015 (pg. 37): “The banks had a wire cut in the middle of the ocean. It's
14          been all over the news. I will send you the email from them”.
15         07/24/2015 (pg. 38): “I love you. We have to get the money in the right way so
16          alarms go off”.
17         08/02/2015 (pg. 40): “Ok. Your money will come when it is released. It's the
18          nature of the beast. It is protected like you want, but that also means it is a slow
19          process”.
20         08/11/2015 (pg. 45): “Hey you, sorry I haven't gotten back to you. I'm deep in this
21          hedge fund. Don't ever worry about us, I love you!!”.
22         08/14/2015 (pg. 47): “I'm buried with this hedge fund in NY. Promise I will call
23          you. I have always been there for you. I have to get this deal closed. It's a 25m
24          facility”.
25         08/14/2015 (pg. 48): “Don't worry”.
26         08/24/2015 (pg. 49): “I called you back Friday. I'm waiting to hear from the
27          banker”.
28         09/03/2015 (pg. 53): “Love you too. It will be okay”.


                                                  -5-
     Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 6 of 10




 1         09/25/2015 (pg. 56): “Waiting on them”.
 2         11/13/2015 (pg. 59): “I will! Sorry. I'm just juggling the world.”
 3         11/30/2015 (pg. 61): “Cool. U will call you abs let's meet when you are back.
 4          Don't worry!!”. 5
 5          Finally, according to R.G.’s timeline, on December 17, 2015, she is escorted out
 6   of Harbour’s office when she demanded the return of her money. ( Doc. 98; Ex. 1 at 3.)
 7   On September 23, 2016, R.G. had her last contact with Harbour. (Id.)
 8          Here, Harbour continued his fraudulent scheme until September, 2016, long
 9   after R.G. provided him with her funds totaling $1 million in 2010. Specifically,
10   Harbour used his cell phone to leave both text messages and voicemails providing false
11   explanations regarding the status of R.G.’s funds or otherwise furthering his scheme
12   to obtain her money and use it for his own personal expenditures. These explanations
13   futhered his fraudulent scheme because they were designed to delay any referral to
14   authorities by providing R.G. with a false sense of security that her funds were safe
15   and available. United States v. Lane, 474 U.S. 438, 451-52, (1986) (“Terry Griffith's
16   assurances of payments that were never forthcoming furthered the scheme by
17   providing Symphonic with a ‘false sense of security, thereby postponing any premature
18   interference with the scheme.’”).
19          Lastly, Harbour’s use of his telephone within the statute of limitations are additional
20   instances of wire fraud. United States v. Oulfield, 859 F.2d 392, 400 (6th Cir.1988) (“As
21   long as the fraudulent scheme has not been put to ultimate rest, the communication ‘will
22   support a conviction even if it follows the defendant's fraudulent acts, or occurs after the
23   schemers have obtained the victim's money or goods.’”).
24          b.     R.G.’s funds are subject to forfeiture from Harbour.
25          To show that the funds are involved in the fraudulent scheme, the government
26   need only prove its involvement by the preponderance of the evidence standard. See
27          5
              The text messages were recently extracted from R.G.’s phone and are in the
28   process of being disclosed.


                                                 -6-
     Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 7 of 10




 1   United States v. Cox, 851 F.3d 113, 129 (2017) (holding that the preponderance of the
 2   evidence standard applies to criminal forfeiture because it is part of the sentence rather
 3   than the substantive offense); see also United States v. Hasson, 333 F.3d 1264, 1277
 4   (11th Cir. 2003) (holding that criminal forfeiture is a part of sentencing and that the
 5   preponderance of the evidence standard applies); accord Copaccia, 503 F.3d at 116.
 6          Additionally, despite Harbour’s claim that the timing of R.G.’s transaction
 7   prohibits the funds’ forfeiture, funds related to uncharged conduct can be subject to
 8   forfeiture even if the conduct predates the offenses actually charged. See Capoccia,
 9   503 F.3d at 115-18. In Capoccia, the Second Circuit held that property derived from
10   a defendant’s uncharged offenses that occurred prior to to the charged offenses were
11   not subject to forfeiture. Id. at 118. It did so because the defendant’s crime of
12   conviction was “not for a scheme, conspiracy, or enterprise” and prohibited only
13   “individual instances of transferring stolen money.” Id.            However, the court
14   emphasized that crimes prohibiting “a scheme” can include forfeiture of funds derived
15   from uncharged offenses involved in the scheme because “the overall scheme is thus
16   inherently part of the offenses” that the defendant is charged with. Id. at 117. In doing
17   so, the court indicates that as long as the money stemming from uncharged conduct is
18   involved in the overarching scheme of the charged conduct, the timing the conduct
19   occurred is irrelevant, and the requisite nexus for criminal forfeiture is still met.
20          Here, even though the charged conduct occurred after Harbour obtained R.G.’s
21   money, the preponderance of the evidence clearly establishes that R.G.’s funds were
22   involved in the overarching wire fraud scheme. Counts 1-3 took place from July 30,
23   2014, to August 11, 2015. The scheme at issue includes Harbour’s intent to defraud
24   and obtain money from investor-victims by using materially false and fraudulent
25   representations and by concealing material facts to his clients. The reality is, during
26   the period the conduct alleged in Counts 1-3 occurred, R.G. was making urgent and
27   unsuccessful requests to obtain her money from Harbour. Additionally, Harbour
28   himself implicated R.G.’s money within his scheme multiple times, including in a text


                                                -7-
     Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 8 of 10




 1   message sent on July 9, 2015, that stated, “Sounds good. I’m boarding a plane. One of
 2   my big investors is also in the same deal as you are.” The reality is this: R.G.
 3   repeatedly asked for money for her parents’ home during the relevant time period to
 4   no avail. In fact, Harbour indicated that he was trying to figure out where to show the
 5   money coming from. In another instance, Harbour also indicated that R.G.’s funds
 6   were a part of his payday lending scheme by telling R.G. that her funds were
 7   commingled with three other clients and that “his buddies have creditors at 900k of
 8   [the money]” but that he would get a “line of credit against that money” to get R.G.
 9   money that she needed. As Harbour made all these statements, he had the means to
10   provide R.G. with the money that she needed, which is indicated by his substantial
11   AMEX payments from 2010-2016.
12         Accordingly, both Harbour’s avoidance of R.G. during the relevant time period
13   and R.G.’s funds at issue were most likely involved in Harbour’s scheme to defraud
14   his investor-victims for his own personal gain. Thus, the requisite nexus between
15   R.G.’s funds and Counts 1-3 has been met, and Harbour’s motion should be denied.
16
     2.    Contrary to Harbour’s argument that including R.G. on the indictment
17         wrongfully punishes him for conduct past the statute of limitations, seeking
           asset forfeiture for R.G.’s funds simply punishes him for his fraudulent
18
           scheme accounted for in Counts 1-3.
19
20         Criminal Asset Forfeiture is an element of sentencing imposed for the
21   conviction of a crime—not a way to circumvent the Statute of Limitations. See Libretti
22   v. United States, 516 U.S. 29, 38-39 (1985). It is not a part of the substantive offense;
23   rather, it is punishment for the convicted offense. See Libretti, 516 U.S. at 39; see also
24   Cox, 851 F.3d at 129. As discussed in depth earlier, a charge of wire fraud includes
25   the scheme in its entirety—not just those charged. Lo, 839 F.3d at 793. Consequently,
26   echoing the fact that the scheme likely involved R.G., asset forfeiture is simply part of
27   Harbour’s potential sentence for his scheme to defraud others and in no way
28   circumvents his due process rights protected by the statute of limitations.


                                               -8-
      Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 9 of 10




 1   3.     Because R.G. was directly and proximately harmed by Harbour’s scheme,
 2          she is rightfully labeled a “victim” of his alleged crimes.
 3          A “victim” of a crime involving “a scheme” as an element includes “any person
 4   directly harmed by . . . the criminal conduct” done “in the course of the scheme.” 18
 5   U.S.C. § 3663(A)(2) (2018). This occurs when there is a causal link between conduct
 6   done in the scheme and the harm inflicted on the individual. United States v. Thomsen,
 7   830 F.3d 1049, 1067 (9th Cir. 2016).
 8          Here, R.G. is clearly a victim of Harbour’s alleged crimes. Harbour’s scheme
 9   involved blatant misrepentations of all material operations of his company. During the
10   course of this scheme, Harbour withdrew over $50,000 from “High Point Capital
11   Group LLC,” which is where he originally put R.G.’s funds. See (Ecf. No. 3 at 8;)
12   (Def.’s Mot. to Dismiss, Ex. 1 at 5-6.) At the same time, R.G. unsuccessfully asked
13   Harbour for her money so that she could purchase her parents’ home that had been in
14   the family for 100 years. (Def.’s Mot. to Dismiss, Ex. 1 at 5-6.) Ultimately, R.G.
15   ended up losing the funds she was promised would be returned. If not for his scheme,
16   R.G. may have been able to avoid substantial economic hardship and recovered her
17   money from Harbour. Lastly, it is unclear if Harbour has any money or assets to be
18   forfeited. Nevertheless, a money jdugement will allow the United States to seek
19   forfeiture of any funds traceable to his fraudulent scheme (or substitute assets) and
20   restore those funds to the victims.6
21
22          6
               A victim may be granted remission of the forfeiture of property if the victim
23   satisfactorily demonstrates that: (1) a pecuniary loss of a specific amount has been directly
     caused by the criminal offense, or related offense, that was the underlying basis for the
24   forfeiture, and the loss is supported by documentary evidence including invoices and
     receipts; (2) the pecuniary loss is the direct result of the illegal acts and is not the result of
25   otherwise lawful acts that were committed in the course of the criminal offense; (3) the
     victim did not knowingly contribute to, participate in, benefit from, or act in a willfully blind
26   manner towards the commission of the offense, or related offense, that was the underlying
     basis for the forfeiture; (4) the victim has not in fact been compensated for the wrongful
27   loss of the property by the perpetrator or others; and (5) the victim does not have recourse
     reasonably available to other assets from which to obtain compensation for the wrongful
28   loss of the property. 28 C.F.R. § 9.8(a).


                                                   -9-
     Case 2:19-cr-00898-DLR Document 108 Filed 07/31/20 Page 10 of 10




 1                                       CONCLUSION
 2         In sum, because R.G.’s funds were involved in Harbour’s overarching scheme,
 3   R.G. was directly harmed as a result of the scheme, and wire communciations are
 4   within the statute of limitations, it is proper to include R.G. in the indictiment and to
 5   seek forfeiture for R.G.’s funds. Accordingly, Harbour’s motion should be denied
 6   without ordering a hearing.
 7         Respectfully submitted this 31st day of July, 2020.
 8                                            MICHAEL BAILEY
                                              United States Attorney
 9                                            District of Arizona
10                                            s/ Kevin Rapp
                                              KEVIN M. RAPP
11                                            Assistant U.S. Attorney
12
13
14
15
16
17
18
19                               CERTIFICATE OF SERVICE
20         I hereby certify that on this 31st day of July, 2020, I electronically transmitted the
21   attached document to the Clerk's Office using the CM/ECF System for filing and a copy
22   transmitted to the following CM/ECF registrant:
23
24   Alan Baskin, Esq.
     Attorney for Defendant
25
26
     s/ Joy Faraj
27   U.S. Attorney’s Office
28


                                               - 10 -
